FILED
                           NOT FOR PUBLICATION
                                                                           NOV 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


SUSAN LEDDY,                                    No.    14-56620

             Plaintiff-Appellant,               D.C. No. 2:14-cv-00419-DFM

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL,

             Respondent-Appellee.


                  Appeal from the United States District Court
                       for the Central District of California
               Douglas F. McCormick, Magistrate Judge, Presiding**

                         Submitted November 15, 2017***
                              Pasadena, California

Before: HAWKINS, PARKER,**** and IKUTA, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge pursuant to
28 U.S.C. §636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ****
            The Honorable Barrington D. Parker, Jr., United States Circuit Judge for
the U.S. Court of Appeals for the Second Circuit, sitting by designation.
      Susan Leddy appeals from the district court’s order affirming the Social

Security Commissioner’s denial of her application for disability benefits and

supplemental security income due to a combination of physical and mental

impairments. We have jurisdiction under 28 U.S.C. § 1291. Reviewing the district

court’s decision de novo and the determination of the administrative law judge

(“ALJ”) for substantial evidence, Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016),

we affirm.

      Leddy contends that the ALJ erred by determining that her mental impairments

were not severe and did not cause any significant functional limitations. The

existence of a mental impairment alone does not establish functional limitation or

disability. See Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993). Substantial

medical evidence—including treatment records indicating that Leddy’s mental

impairments were well-controlled and caused mild, if any, functional limitations as

well as the opinions of examining and consulting psychiatrists—supports the ALJ’s

determination that Leddy’s mental impairments did not cause significant functional

limitations. See Molina v. Astrue, 674 F.3d 1104, 1110–11 (9th Cir. 2012).

      Leddy contends that the ALJ erred by giving inadequate weight to certain

medical evidence, a lay witness statement, and her testimony regarding the severity

of her symptoms. She also argues that the ALJ erred by not applying Rule 201.14 of


                                         2
the Medical Vocational Guidelines. Leddy waived these arguments by failing to

sufficiently raise them below, and we do not consider them. See Warre v. Comm’r of

Soc. Sec. Admin., 439 F.3d 1001, 1007 (9th Cir. 2006).

      Finally, Leddy has not demonstrated that extraordinary circumstances justify

supplementing the record on appeal with medical records relating to physical

impairments post-dating the ALJ’s decision by several years. See Lowry v. Barnhart,

329 F.3d 1019, 1024 (9th Cir. 2003). Therefore, Leddy’s Motion to Supplement the

Record (Docket Entry No. 29) is denied.

      AFFIRMED.




                                          3